DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities: misspellings.
In claim 23 at lines 7-9, change all instances of “plan” to --plane--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-17, 19, 20, 22-24, 26, 27 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Lely (GB 1,437,623 A).
CLAIMS 12, 14 AND 15
van der Lely ‘623, as best illustrated in Figs. 1 and 2, discloses a roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
regarding claim 12,
at least one roller (32) having first end, a second end, and a longitudinal axis;
a plurality of media contacting surfaces (33) that revolve around said longitudinal axis, wherein at least a portion of each of said media contacting surfaces are inwardly movable from a first position to a compressed position (per disclosure of “spring steel or other somewhat resilient material” on p. 2, lines 4-8), wherein said compressed position is closer {2301985;}416/219,762to said longitudinal axis than said first position, said compressed position resulting from forces due to contact with the granular media;
wherein when one of said media contacting surfaces is in said compressed position, the media contacting surface returns to said first position with sufficient force and speed to fling at least some of the granular media outwardly from said at least one roller (p. 3, lines 110-117);
a plurality of plowing members (5) adjacent to said roller (Figs. 2 and 4);
wherein said plowing members are provided for breaking up said granular media and said roller is provided for smoothing said broken up granular media;

wherein said roller is mounted on a towable assembly; and
regarding claim 15,
	wherein said plowing members are mounted on a towable assembly.
{23019516/219,762
CLAIMS 16, 17, 26 AND 27
van der Lely ‘623, as best illustrated in Figs. 1 and 2, discloses a {2301985;}616/219,762roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
regarding claim 16,
 at least one roller (32) having first end, a second end, and a longitudinal axis, said roller having a plurality of media contacting surfaces (33) that revolve around said longitudinal axis;
a plurality of plowing members (5) adjacent to said at least one roller (Figs. 2 and 4), said plowing members for breaking up the granular media;
said roller for smoothing said broken up granular media;
said plurality of media contacting surfaces for flinging at least some of the granular media outwardly from said roller (p. 3, lines 110-117);
 wherein at least a portion of said plurality of media contacting surfaces are inwardly movable from a first position to a compressed position, wherein said compressed position is closer to said longitudinal axis than said first position (per disclosure of “spring steel or other somewhat resilient material” on p. 2, lines 4-8), said compressed position resulting from forces due to contact with the granular media wherein when one of said plurality of media contacting surfaces is in said compressed position, said media contacting surface returns to said first 
regarding claim 17,
	  wherein said plowing members are a plurality of tines;
regarding claim 20,
	further comprising:
a first bushing (30) proximate said first end of said plurality of wires;
a second bushing (31) proximate said second end of said plurality of wires; and
a shaft (29A) extending along said longitudinal axis, said bushings being rotatable about said longitudinal axis;
regarding claim 26,
wherein said roller is mounted on a towable assembly; and
regarding claim 27,
	wherein said plowing members are mounted on a towable assembly.  
 
CLAIMS 19, 20, 22-24 AND 38
van der Lely ‘623, as best illustrated in Figs. 1 and 2, discloses a {2301985;}616/219,762roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
regarding claim 19,
at least one roller (32) having first end, a second end, and a longitudinal axis, said roller having a plurality of media contacting surfaces (33) that revolve around said longitudinal axis;
a plurality of plowing members (5) adjacent to said at least one roller (Figs. 2 and 4), said plowing members for breaking up the granular media;

said plurality of media contacting surfaces for flinging at least some of the granular media outwardly from said roller (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117); and
said plurality of media contacting surfaces is comprised of a plurality of wires having a first end proximate said first end of said roller and having a second end proximate said second end of said roller;
regarding claim 20,
	a first bushing (30) proximate said first end of said plurality of wires;
	a second bushing (31) proximate said second end of said plurality of wires; and
	a shaft (29A) extending along said longitudinal axis, said bushings rotatable about said longitudinal axis;
regarding claim 22,
	wherein each wire of said plurality of wires is disposed in a corresponding radial plane emanating from said longitudinal axis;
regarding claim 23,
wherein a first bushing (30) proximate said first end of said plurality of wires;
a second bushing (31) proximate said second end of said plurality of wires;
each wire of said plurality of wires has a first radial segment affixed to said first bushing (via elements 34), a second radial segment affixed to said second bushing (via elements 34), and a longitudinal portion between said first radial segment and said second radial segment;

regarding claim 24,
wherein each wire of said plurality of wires being resiliently flexible to distort inwardly in response to increasing force of contact with, and to recover during release of force of contact from, the granular media as said roller rotates about said longitudinal axis on the expanse of granular media (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117); and
regarding claim 38,
wherein said roller is mounted on a towable assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 28-30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A).
CLAIMS 1-11
Regarding claim 1, Tung ‘439 discloses a roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
at least one roller (10) having first end, a second end, and a longitudinal axis;
a plurality of media contacting surfaces (11, 12) that revolve around said longitudinal axis, wherein at least a portion of each of said media contacting surfaces are inwardly movable from a first position to a compressed position (due to teaching of resiliency throughout), wherein the plurality of media contacting surfaces define a first end, a second end and a mid-point wherein the first end and the second end are closer to the longitudinal axis than the mid-point (“bow-shaped” per col. 2, lines 43-47), wherein said compressed position is closer to said longitudinal axis than said first position (when enough downward force is exerted on media contacting surfaces), said compressed position resulting from forces due to contact with the granular media;

Regarding claim 1, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller assembly (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the media contacting surfaces of Tung with a degree of resiliency capable of flinging at least some granular media outwardly from the roller upon recovery from the compressed position as suggested by van der Lely.  The motivation for making the modification would have been to inhibit the adherence of mud to the media contacting surfaces.
	Regarding claim 2, in the combination of Tung and van der Lely, Tung further shows said media contacting surfaces comprised of a plurality of wires (12) having a first end proximate said first end of said roller and a second end proximate said second end of said roller.
Regarding claim 3, in the combination of Tung and van der Lely, Tung further shows a first bushing (40) proximate said first end of said plurality of wires; and a second bushing (40) proximate said second end of said plurality of wires.
Regarding claim 4, in the combination of Tung and van der Lely, Tung further shows
each of said bushings (4) cooperating with a corresponding ring (20, 30) to clamp said plurality of wires in an annulus therebetween.
  The motivation for making the modification would have been to enhance the strength of the assembly.
	Regarding claim 6, in the combination of Tung and van der Lely, Tung shows a yoke (51); said shaft extending between arms of said yoke; and an elongated handle (56) extending from said yoke in a direction transverse to said shaft.
Regarding claim 7, in the combination of Tung and van der Lely, Tung further shows each wire of said plurality of wires (12) is disposed in a corresponding radial plane (13) emanating from said longitudinal axis.  
Regarding claim 8, in the combination of Tung and van der Lely, Tung further shows said corresponding radial planes (13) of said plurality of wires being spaced at equal angular increments about said longitudinal axis.  
Regarding claim 9, in the combination of Tung and van der Lely, Tung further shows
each wire of said plurality of wires (12) has a first radial segment affixed to a first bushing (40), a second radial segment affixed to a second bushing (40), and a longitudinal portion between said first radial segment and said second radial segment; wherein said first radial segment is disposed in a first radial plane (13) emanating from said longitudinal axis and said second radial segment is disposed in a second radial plane (13) emanating from said longitudinal axis.  

Regarding claim 11, in the combination of Tung and van der Lely, each wire of said plurality of wires being resiliently flexible to distort inwardly in response to increasing force of contact with, and to recover during release of force of contact from, the granular media as said roller rotates about said longitudinal axis on the expanse of granular media.

CLAIMS 28-30 and 32-37
Regarding claim 28, Tung ‘439 discloses a roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
at least one roller (10) having first end, a second end, and a longitudinal axis, said roller having a plurality of media contacting surfaces (11, 12) that revolve around said longitudinal axis, said media contacting surfaces defining a first end, a second end and a mid-point wherein said first end and said second end are closer to said longitudinal axis than said mid-point for forming a convex media contacting surface (“bow-shaped” per col. 2, lines 43-47);
said plurality of media contacting surfaces being resilient (due to teaching of resiliency throughout).
Regarding claim 28, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller 

Regarding claim 29, in the combination of Tung and van der Lely, Tung shows the convexities of the media contacting surfaces proximate said first end and said second end of said media contacting surfaces are more arcuate than a convexity proximate said mid-point of said convex media contacting surface.  
Regarding claim 30, in the combination of Tung and van der Lely, at least a portion of said contacting surfaces (11, 12) is inwardly movable from a first position to a compressed position, wherein said compressed position is closer to said longitudinal axis than said first position, said compressed position resulting from forces due to contact with the granular media; wherein when one of said plurality of media contacting surfaces is in said compressed position, the media contacting surface returns to said first position with sufficient force and speed to fling at least some of the granular media outwardly from said roller.
Regarding claim 32, in the combination of Tung and van der Lely, Tung shows said media contacting surfaces are comprised of a plurality of wires having a first end proximate said first end of said roller and a second end proximate a second end of said roller. {2301985;,1016/219,762  
  The motivation for making the modification would have been to enhance the strength of the assembly.
Regarding claim 34, in the combination of Tung and van der Lely, Tung further shows a yoke (51) defining a first arm and a second arm (52); said shaft extending between arms of said yoke: and an elongated handle (56) extending from said yoke.
Regarding claim 35, in the combination of Tung and van der Lely, Tung shows each wire of said plurality of wires disposed in a corresponding radial plane (13) emanating from said longitudinal axis.  
Regarding claim 36, in the combination of Tung and van der Lely, Tung further shows a first bushing (40) proximate said first end of said plurality of wires; a second bushing (40) proximate said second end of said plurality of wires; each wire of said plurality of wires has a first radial segment affixed to said first bushing, a second radial segment  affixed to a second bushing, and a longitudinal portion between said first radial segment and said second radial segment; wherein said first radial segment is disposed in a first radial plane (13) emanating from said longitudinal axis and said second radial segment is disposed in a second radial plane (13) emanating from said longitudinal axis. {2301985}i16/219,762  
.

Claims 12, 13, 16, 19-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A) and Walsh (US Patent No. 1, 467,212 A).
Regarding the claims, Tung teaches all of the features of the claimed invention with the exceptions addressed below.
Regarding claims 12, 16 and 19, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller assembly (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the media contacting surfaces of Tung with a degree of resiliency capable of flinging at least some granular media outwardly from the roller upon recovery from the compressed position as suggested by van der Lely.  The motivation for making the modification would have been to inhibit the adherence of mud to the media contacting surfaces.
.

Claims 31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A) as applied to claim 28 above, and further in view of Walsh (US Patent No. 1, 467,212 A).
Regarding claim 31, the combination of Tung and van der Lely teaches all of the features of the claimed invention with the exception of a plurality of plowing members. Walsh ‘212 shows several embodiments of an assembly comprising a roller and a plurality of plowing members adjacent the roller, wherein the plowing members (4) are capable of breaking up granular material.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art system such that it would have included an adjacent plurality of plowing members as suggested by Walsh.  The motivation for making the modification would have been to include means for the grading granular material.
Regarding claim 39, in the combination of Tung, van der Lely, and Walsh, said plowing members are mounted on a towable assembly (2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
06 September 2021